
	

113 HR 4605 IH: ChiPACC Act of 2014
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4605
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2014
			Mrs. Ellmers (for herself and Mr. Moran) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide States an option to cover a children’s
			 program of all-inclusive coordinated care (ChiPACC) under the Medicaid
			 program.
	
	
		1.Short titleThis Act may be cited as the ChiPACC Act of 2014.
		2.Optional medicaid coverage of children’s program of all-inclusive coordinated care (ChiPACC)
			(a)In generalSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended—
				(1)by striking and at the end of paragraph (28);
				(2)by redesignating paragraph (29) as paragraph (30); and
				(3)by inserting after paragraph (28) the following new paragraph:
					
						(29)services furnished under a children’s program of all-inclusive coordinated care (ChiPACC) under
			 section 1944; and.
				(b)Children’s program of all-Inclusive coordinated careTitle XIX of such Act is further amended by inserting after section 1943 (42 U.S.C. 1396w–3) the
			 following new section:
				
					1944.Children’s program of all-inclusive coordinated care(a)State option
							(1)In generalA State may elect to provide medical assistance under this section to ChiPACC eligible individuals
			 who are eligible for medical assistance under the State plan under this
			 title and who choose to enroll in a children’s program of all-inclusive
			 coordinated care. In the case of an individual who chooses to enroll in
			 such a program pursuant to such an election—
								(A)the individual shall receive benefits under the State plan solely through such program; and
								(B)the health care providers furnishing services under such program shall receive payment for
			 providing such services in accordance with the terms of such program.
								(2)Numerical and geographical limitations permittedA State may establish—
								(A)a numerical limit on the number of individuals who may be enrolled in the State’s ChiPACC; and
								(B)geographic limitations on the service areas for a ChiPACC.
								(b)ChiPACC and other terms definedIn this section:
							(1)Children’s program of all-inclusive coordinated care; ChiPACCThe terms children’s program of all-inclusive coordinated care and ChiPACC mean a program of coordinated care for ChiPACC eligible children that is established by a State
			 under this section and meets the following requirements:
								(A)OperationThe program is administered by a single State agency. Such agency may provide for the operation of
			 the program through arrangements between one or more other entities, such
			 as a ChiPACC coordinator (as defined in paragraph (3)) and such agency.
								(B)Comprehensive benefits
									(i)In generalThe program provides comprehensive health care items and services to ChiPACC eligible individuals
			 (as defined in paragraph (2)) in accordance with this section and
			 regulations.
									(ii)Scope and plan for servicesSuch items and services shall—
										(I)include items and services described in subsection (c)(1)(A) to the extent such items and services
			 are appropriate for the individual; and
										(II)be provided consistent with a comprehensive care plan developed by an interdisciplinary health
			 professional team (as defined in paragraph (4)).
										(iii)Qualifications of providersSuch items and services are provided through health care providers that—
										(I)meet such certification or other quality requirements as may be necessary to participate in the
			 program of medical assistance under this title or in the program under
			 title XVIII; and
										(II)maintain records on ChiPACC eligible individuals enrolled in the program and to whom the provider
			 furnishes services, reflecting both the specific care and services
			 furnished by the provider and the relationship of those services to the
			 comprehensive plan of care for that individual and to the delivery of
			 other services to the individual through the program.
										(2)ChiPACC eligible individualThe term ChiPACC eligible individual means, with respect to a ChiPACC, an individual—
								(A)who, at the time of enrollment in the ChiPACC, is a child (as defined under the State plan for this
			 purpose) and who is not older than such age as the State may specify;
								(B)who resides in the service area of the ChiPACC;
								(C)who is eligible for medical assistance under the State plan without regard to this section (or, but
			 for enrollment in a ChiPACC would, based on the individual’s illness or
			 health condition or the projected cost of treatment required for such
			 illness or condition, become so eligible);
								(D)who suffers from a serious illness or health condition;
								(E)for whom there is a reasonable likelihood that the individual’s life will be threatened by such
			 illness or condition; and
								(F)whose health status is expected to decline because of such illness or condition before attaining
			 full adulthood (as defined under the State plan).The Secretary may waive the application of subparagraph (C) with respect to eligibility for medical
			 assistance under the State plan without regard to this section in the case
			 of individuals if the State demonstrates to the satisfaction of the
			 Secretary that the sum of the additional expenditures under this title
			 resulting from such waiver in a fiscal year will not exceed the aggregate
			 savings in expenditures otherwise resulting from the implementation of
			 this section in the fiscal year.(3)ChiPACC coordinatorThe term ChiPACC coordinator means, with respect to a ChiPACC, an entity (which may be the State administering agency or
			 another entity under an arrangement with such an agency) that directs,
			 supervises, and assures the coordination of comprehensive services to
			 ChiPACC eligible individuals enrolled in the ChiPACC consistent with the
			 following:
								(A)The entity must assure the direct and continuous involvement of an interdisciplinary health
			 professional team in managing and coordinating the provision of care and
			 services within the coordinator’s responsibility to each such enrolled
			 individual.
								(B)The entity must include on its staff, or otherwise arrange for the provision of services, through
			 contracts or otherwise, of each of the types of the health care
			 professionals and other service providers required to provide the items
			 and services required under subsection (c)(1)(A).
								(4)Interdisciplinary health professional teamThe term interdisciplinary health professional team means, with respect to a ChiPACC, a group of health professionals that—
								(A)includes at least—
									(i)one physician (as defined in section 1861(r));
									(ii)one registered professional nurse; and
									(iii)one social worker, pastoral counselor, or other counselor;
									(B)develops a comprehensive plan of care for ChiPACC eligible individuals enrolled with the ChiPACC
			 and furnishes, or supervises the provision of, care and services described
			 in subsection (c)(1) to an individual enrolled in the ChiPACC; and
								(C)through direct action and communication with health care providers furnishing services under the
			 ChiPACC, on behalf of or under the direction or supervision of a State
			 administering agency or a ChiPACC coordinator, coordinates the care and
			 services furnished to such enrollees in a manner that takes into account
			 the best interests of each such enrollee and the enrollee’s family.
								(5)State administering agencyThe term State administering agency means, with respect to the operation of a ChiPACC in a State, the agency of that State (which may
			 be the single agency responsible for administration of the State plan
			 under this title in the State) responsible for the implementation, either
			 directly or through arrangements with one or more ChiPACC coordinators, of
			 the ChiPACC under this section in the State.
							(6)RegulationsExcept as otherwise provided, the term regulations refers to interim final or final regulations promulgated under subsection (f).
							(c)Scope of benefits; beneficiary safeguards
							(1)In generalUnder a ChiPACC of a State, the State administering agency shall assure that—
								(A)an individual enrolled in the ChiPACC is covered for, at a minimum—
									(i)all items and services that are covered for any individual under this title, and all additional
			 items and services specified in regulations, but without any limitation or
			 condition as to amount, duration, or scope;
									(ii)access to covered items and services, as needed, 24 hours per day, every day of the year; and
									(iii)services that include comprehensive, integrated palliative and curative services, expressive
			 therapy and counseling, and counseling and anticipatory bereavement
			 services to immediate family members of the ChiPACC eligible individual,
			 as part of the services to the eligible individual;
									(B)provision of such services to such individuals through a comprehensive and interdisciplinary health
			 and social services delivery system which integrates, as appropriate to
			 the individual recipient of services, acute and long-term care services,
			 palliative, respite and curative treatment, counseling and support for
			 family members who are caretakers or otherwise relevant to appropriate
			 care and treatment of the individual, and such other services as may be
			 furnished pursuant to regulations and the provisions of the applicable
			 State plan; and
								(C)the ChiPACC is operated, and the services to enrolled individuals are furnished, in a manner that
			 is consistent with Standards of Care and Practice Guidelines developed by
			 Children’s Hospice International for a Program of All-Inclusive Care for
			 Children (as in effect as of the date of the enactment of this section or
			 such later date as the Secretary may specify).
								(2)Quality assurance; patient safeguardsWith respect to a ChiPACC, the State administering agency shall assure all of the following:
								(A)The provision of services under the ChiPACC meets all applicable Federal and State guidelines for
			 quality assurance.
								(B)Necessary safeguards have been established to protect the health and welfare of individuals
			 enrolled in the ChiPACC under this section.
								(C)There is a written plan of quality assurance, and procedures implementing such plan, in accordance
			 with regulations.
								(D)Written safeguards of the rights of individuals enrolled in the ChiPACC, including a patient bill
			 of rights and procedures for grievances and appeals, in accordance with
			 regulations and with other requirements of this title and Federal and
			 State law designed for the protection of patients.
								(3)Cost-sharing waiverA State administering agency may, in the case of a ChiPACC eligible individual enrolled in the
			 State’s ChiPACC, waive deductibles, copayments, coinsurance, or other
			 cost-sharing that would otherwise apply under the State plan under this
			 title.
							(d)Eligibility determinations
							(1)In generalIn determining whether an individual is a ChiPACC eligible individual, the State administering
			 agency shall conduct an independent evaluation and assessment, which shall
			 include at least the following:
								(A)Where appropriate, consultation with the individual’s family, guardian, or other responsible
			 individual.
								(B)Consultation with appropriate treating and consulting health and support professionals caring for
			 the individual.
								(C)An examination of the individual’s relevant history, medical records, and care and support needs,
			 guided by best practices and research on effective strategies that result
			 in improved health and quality of life outcomes.
								(2)CertificationUpon completion of the evaluation and assessment described in paragraph (1), an individual meeting
			 the criteria of a ChiPACC eligible individual shall be certified as such,
			 pursuant to procedures specified in regulations and the applicable State
			 plan.
							(3)Continuation of eligibilityAn individual who is a ChiPACC eligible individual may be deemed to continue to be such an
			 individual notwithstanding a determination that the individual no longer
			 meets the requirements of subparagraphs (D), (E), and (F) of subsection
			 (b)(2), if, in accordance with regulations, it is reasonably foreseeable
			 that, if the individual is not furnished services under this section, the
			 severity or impact of the individual’s illness or condition would increase
			 to a degree that the individual would again meet such requirement before
			 the individual attains adulthood or within the succeeding 12-month period.
							(4)Enrollment and disenrollment
								(A)Voluntary disenrollment at any timeThe enrollment and disenrollment of ChiPACC eligible individuals in a ChiPACC shall be pursuant to
			 procedures specified in regulations and the State plan, but shall permit
			 an enrollee, or an enrollee’s guardian or other legal representative,
			 acting on behalf of an enrollee, to voluntarily disenroll for any reason
			 at any time.
								(B)Appeals
									(i)Upon applicationIf an individual is determined not to be a ChiPACC eligible individual upon application, then the
			 State plan under this title shall allow for an appeal of such
			 determination. During the course of such appeal, the individual shall not
			 begin to receive benefits through the ChiPACC unless and until the appeal
			 is resolved favorably for the individual.
									(ii)SubsequentlyIf an individual is determined not to be a ChiPACC eligible individual at any time after enrollment
			 in a ChiPACC, or is otherwise disenrolled from a ChiPACC, then the State
			 plan under this title shall allow for an appeal of such determination.
			 During the course of such appeal, the individual shall continue to be
			 enrolled in the ChiPACC and to receive benefits through the ChiPACC.
									(5)ConstructionThe fact that a ChiPACC eligible individual is enrolled under a ChiPACC shall not be construed as
			 adversely affecting the eligibility of the individual’s parents or
			 caretaker relatives for medical assistance under this title.
							(e)Payments to health care providers under ChiPACC
							(1)In generalPayments to health care providers furnishing items and services under a ChiPACC shall be paid on a
			 capitated or fee-for-service basis, according to regulations and as
			 specified in the applicable State plan consistent with this subsection.
							(2)Use of integrated, budget-neutral financingPayments under this subsection shall be made in amounts that are designed, according to
			 regulations, to ensure that aggregate payments under this section for
			 individuals enrolled in a ChiPACC, whether made on a capitated basis or
			 fee-for-service basis, do not exceed on average the aggregate payments
			 that would have been paid under the State plan for such individuals if
			 they were not so enrolled, taking into account the comparative case mix of
			 ChiPACC enrollees and such other factors as the Secretary determines to be
			 appropriate.
							(f)Regulations
							(1)In generalThe Secretary shall issue such regulations, including interim final regulations, as may be
			 necessary to carry out this section.
							(2)Continuation of modifications or waivers operational requirementsIf a State agency administering a program of all-inclusive coordinated care for seriously ill
			 children approved pursuant to waiver authority under section 1115 or
			 1915(c) has contractual or other operating arrangements relating to such
			 program which are not otherwise recognized in regulation and which were in
			 effect as of the date of the enactment of this section, the Secretary
			 shall permit the agency to continue such arrangements so long as such
			 arrangements are found by the Secretary to be reasonably consistent with
			 the objectives of a ChiPACC.
							(3)ConstructionNothing in this subsection shall be construed as preventing the Secretary from including in
			 regulations provisions to ensure the health and safety of individuals
			 enrolled in a ChiPACC under this section that are in addition to those
			 otherwise provided under this section.
							(g)Applicability of requirementsWith respect to carrying out a ChiPACC under this section, the following requirements of this title
			 (and regulations relating to such requirements) shall not apply:
							(1)Section 1902(a)(1), relating to any requirement that ChiPACCs or ChiPACC services be provided in
			 all areas of a State.
							(2)Section 1902(a)(10), insofar as such section relates to comparability of services among different
			 population groups.
							(3)Sections 1902(a)(23) and 1915(b)(4), relating to freedom of choice of providers under a ChiPACC.
							(4)Section 1903(m)(2)(A), insofar as it restricts a ChiPACC provider from receiving prepaid capitation
			 payments.
							(5)Section 1905(o), limiting the scope of hospice care.
							(6)Such other provisions of this title that the Secretary determines are inapplicable to carrying out
			 a ChiPACC under this section..
			(c)Continued demonstration project authoritySection 1944 of the Social Security Act, as added by subsection (b), shall not be construed as
			 preventing a State from developing, or the Secretary of Health and Human
			 Services from approving, a project similar to or related to ChiPACCs (as
			 described in such section) under existing authorities, including
			 demonstration project and waiver authorities under title XIX of such Act
			 or other provisions of such Act.
			(d)Other conforming amendmentsSection 1905(r)(5) of such Act (42 U.S.C. 1396d(r)(5)) is amended by inserting before the period at
			 the end the following: , other than items and services that are only covered as section 1944 ChiPACC benefits.
			(e)Timely issuance of regulations; effective dateThe Secretary of Health and Human Services shall promulgate regulations to carry out the amendments
			 made by this section in a timely manner, so as to assure that it will be
			 feasible for State agencies and entities to establish and operate ChiPACCs
			 for periods beginning not later than 1 year after the date of the
			 enactment of this Act.
			(f)Funds for technical assistanceThe Secretary is authorized to expend funds appropriated to carry out title XIX of the Social
			 Security Act to make grants to, or enter into contracts with, private
			 entities or organizations that are qualified to provide technical or other
			 assistance in developing and establishing ChiPACCs within the States,
			 except that—
				(1)such funds may be expended solely for the purposes of implementing this section; and
				(2)a private entity or organization in receipt of such funds must have demonstrated expertise and a
			 minimum of 5 years of experience in working with or assisting in the
			 establishment of programs for comprehensive care of children meeting the
			 description of ChiPACC eligible individuals under section 1944(b) of the
			 Social Security Act, as added by subsection (b).
				
